 Case 3:19-cv-02218-AJB-WVG Document 17 Filed 04/03/20 PageID.77 Page 1 of 2




 1   Karen S. Spicker, SBN 127934
     Doan Law, LLP
 2   1930 S. Coast Hwy., Suite 206
     Oceanside, CA 92054
 3   Phone (760) 450-3333 • Fax (760) 720-6082
     karen@doanlaw.com
 4

 5   Attorney for PLAINTIFF
     Derrick Lemorris Daniels
 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
                                              Case No.: 19-cv-2218-AJB(WVG)
11

12   DERRICK LEMORRIS DANIELS,                Assigned to Judge ;Anthony J. Battaglia
                                              Referred to Magistrate Judge
13               Plaintiff,
                                              William V. Gallo
14
     vs.                                      PLAINTIFF DERRICK LEMORRIS
15
                                              DANIEL’S NOTICE OF SETTLEMENT
16   NAVY FEDERAL CREDIT UNION;
     and DOES 1 through 10, inclusive;        Early Neutral Evaluation: April 8, 2020
17
                                              Time: 9:00 A.M.
18               Defendants.                  Judge: Judge William V. Gallo
19

20                                            Complaint filed: 11/20/19
21                                            Trial: TBA

22

23

24

25

26   ______________________________________________________________________________
27                             PLAINTIFF’S NOTICE OF SETTLEMENT

28                                            1
 Case 3:19-cv-02218-AJB-WVG Document 17 Filed 04/03/20 PageID.78 Page 2 of 2




 1         TO THE HONORABLE WILLIAM V. GALLO, DEFENDANT NAVY
 2   FEDERAL CREDIT UNION, AND ITS ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE THAT Plaintiff DERRICK LEMORRIS
 4   DANIELS (“Plaintiff”), by and through his attorney of record, has entered into a
 5   settlement agreement with NAVY FEDERAL CREDIT UNION (“Defendant”) by and
 6   through its respective attorneys of record and Defendant is in the process of drafting
 7   the settlement agreement.
 8         As such, Plaintiff would request that the Early Neutral Evaluation Conference
 9   currently scheduled for April 8, 2020 at 9:00 a.m. be taken off calendar and that the
10   court schedule this matter for a disposition hearing in (30) days if a Joint Motion for
11   Dismissal with prejudice is not filed in this action by all parties prior to this date.
12

13   Dated: April 3, 2020
14

15

16                                                   Respectfully submitted,
17                                                   DOAN LAW, LLP
18

19                                                   By: s/ Karen S. Spicker
                                                            Karen S. Spicker
20                                                          Attorney for PLAINTIFF
21

22

23

24

25

26   ______________________________________________________________________________
27                             PLAINTIFF’S NOTICE OF SETTLEMENT

28                                               2
